Exhibit 10.11


SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT


SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of April 27,
2016, made DREW INDUSTRIES INCORPORATED, a Delaware corporation (the “Parent”),
LIPPERT COMPONENTS, INC., a Delaware corporation (the “Issuer”), DSI ACQUISITION
CORP., an Indiana corporation (“DSI”), INNOVATIVE DESIGN SOLUTIONS, INC., a
Michigan corporation (“IDS”), KINRO TEXAS INC., a Texas corporation (“Kinro”),
KM REALTY, LLC, an Indiana limited liability company (“KM”), KM REALTY II, LLC,
an Indiana limited liability company (“KM II”), LCM REALTY, LLC, an Indiana
limited liability company (“LCM I”), LCM REALTY II, LLC, an Indiana limited
liability company (“LCM II”), LCM REALTY III, LLC, an Indiana limited liability
company (“LCM III”), LCM REALTY IV, LLC, an Indiana limited liability company
(“LCM IV”), LCM REALTY V, LLC, a Michigan limited liability company (“LCM V”),
LCM REALTY VI, LLC, an Indiana limited liability company (“LCM VI”), LCM REALTY
VII, LLC, an Indiana limited liability company (“LCM VII”), LCM REALTY VIII,
LLC, an Indiana limited liability company (“LCM VIII”), LCM REALTY IX, LLC, an
Indiana limited liability company (“LCM IX”), LIPPERT COMPONENTS INTERNATIONAL
SALES, INC., a Delaware corporation (“LCIS”), LIPPERT COMPONENTS MANUFACTURING,
INC., a Delaware corporation (“LCM”) and ZIEMAN MANUFACTURING COMPANY, a
California corporation (“Zieman”) (the Parent, together with the Issuer, DSI,
IDS, Kinro, KM, KM II, LCM I, LCM II, LCM III, LCM IV, LCM V, LCM VI, LCM VII,
LCM VIII, LCM IX, LCIS, LCM and Zieman, the “Stock Pledgors”), (Lippert, DSI,
IDS, Kinro, KM, KM II, LCM I, LCM II, LCM III, LCM IV, LCM V, LCM VI, LCM VII,
LCM VIII, LCM IX, LCIS, LCM and Zieman, the “Partnership Pledgors”) (each of the
Parent, the Issuer, DSI, IDS, Kinro, KM, KM II, LCM I, LCM II, LCM III, LCM IV,
LCM V, LCM VI, LCM VII, LCM VIII, LCM IX, LCIS, LCM and Zieman being referred to
herein as a “Pledgor”), in favor of JPMorgan Chase Bank, N.A., as collateral
agent (in such capacity, the “Notes Collateral Agent”) for the benefit of the
Noteholders (as hereinafter defined).
Reference is hereby made to (i) that certain Fourth Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of April 27, 2016 (as the same
from time to time may be amended, restated, supplemented or otherwise modified,
the “Note Agreement”), by and among the Issuer and the Parent, on the one hand,
and PGIM, Inc. (“Prudential”) and each of the holders from time to time of the
Notes, on the other hand, pursuant to which, among other things, (A) the Issuer
issued and sold to the Series A Purchasers its 3.35% Series A Senior Notes due
March 20, 2020, in the aggregate original principal amount of $50,000,000 (as
amended, restated, amended and restated, supplemented or otherwise modified and
as in effect from time to time and including any such notes issued in
substitution or exchange therefor, collectively, the “Series A Notes”) and (B)
subject to the terms and conditions set forth therein, certain affiliates of
Prudential (such affiliates, together with Prudential, the Series A Purchasers
and their respective successors and assigns, collectively the “Noteholders”) are
willing to consider, in their sole discretion and within limits which may be
authorized for purchase by them from time to time, the purchase of additional
senior secured promissory notes issued by the Issuer in the aggregate principal
amount from time to time provided for therein (as amended, restated, amended and
restated, supplemented or otherwise modified and as in effect from time to time
and including any such notes issued in substitution or exchange therefor,
collectively, the “Shelf Notes” and, together with the Series A Notes,
collectively, the “Notes”), and (ii) that certain Amended and Restated Pledge
and Security Agreement dated as of February 14, 2014 (as the same has been
amended to date, the “Existing Pledge and Security Agreement”), which instrument
the parties agree is being amended and restated hereby in its entirety. Terms
used herein as defined terms and not otherwise defined herein shall have the
meanings given thereto in the Note Agreement.
The Parent and each other Pledgor (other than the Issuer) has jointly and
severally guaranteed all liabilities and obligations of the Issuer under and in
respect of the Notes and the Note Agreement. The Noteholders’ agreement to enter
into the Note Agreement and to consider the purchase from time to time of Notes
under the Facility is subject, among other conditions, to receipt by the Notes
Collateral Agent, on behalf of the Noteholders, of this Second Amended and
Restated Pledge Agreement duly executed by the Pledgors. Each Pledgor wishes to
grant security interests in favor of the Notes Collateral Agent, for the benefit
of the Notes Collateral Agent and the Noteholders, in certain of the issued and
outstanding capital stock, member interests, partnership interests and other
ownership interests of all Subsidiaries of such Pledgor in accordance herewith
to secure such Pledgor’s obligations and liabilities in respect of the Notes,
the Note Agreement and the other Transaction Documents.


1



--------------------------------------------------------------------------------




NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I.

Section 1.01.    Definitions.    In addition to the terms defined above, the
following words and terms shall have the respective meanings, and it is hereby
agreed with respect thereto, as follows:
“Agreement” shall mean this Second Amended and Restated Pledge and Security
Agreement, as it shall be amended, restated, supplemented or otherwise modified
from time to time.
“LLC” shall mean each of the limited liability companies listed in Annex 2 to
Schedule II hereto.
“LLC Documents” shall mean the agreements, documents and/or certificates
constituting or governing any LLC.
“Member” shall mean any member or manager in an LLC.
“Obligations” shall mean, collectively, (a) the due and punctual payment of (i)
the principal of, Yield-Maintenance Amount or other premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Notes when and as due, whether
at maturity, by acceleration, upon one or more dates set for repayment or
prepayment or otherwise, and (ii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (w)
of the Issuer under the Note Agreement, (x) of the Parent under the Parent
Guaranty, (y) of the Subsidiary Guarantors under the Subsidiary Guaranty, (z) of
the Issuer and of the other Credit Parties under any other Transaction Documents
(including this Agreement) to which the Issuer or such other Credit Parties are
or are to be parties and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Issuer under or pursuant to the
Note Agreement and of the Issuer and of the other Credit Parties under the other
Transaction Documents (including the Parent Guaranty, the Subsidiary Guaranty
and this Agreement).
“Partner” shall mean any partner in a Partnership.
“Partnership” shall mean each of the limited partnerships listed in Annex 1 to
Schedule II hereto.
“Partnership Documents” shall mean the agreements, documents and/or certificates
constituting or governing any Partnership.
ARTICLE II.    
Section 2.01.    Pledge and Grant of Security Interest.
(a)    As security for the payment and performance in full of its Obligations,
each Pledgor hereby transfers, grants, bargains, sells, conveys, hypothecates,
pledges, sets over and delivers unto the Notes Collateral Agent and grants (and
hereby reconfirms such grant under the Existing Pledge and Security Agreement)
to the Notes Collateral Agent for its benefit and the ratable benefit of the
Noteholders, a first priority security interest in (i) the shares of capital
stock listed below the name of such Pledgor on Schedule I and any shares of
stock of any Subsidiary obtained in the future by such Pledgor and the
certificates representing all such shares, excluding any Inactive Subsidiary and
the shares of any CFC to the extent the number of shares would exceed 65% of the
shares of capital stock of such CFC (the “Pledged Stock”), (ii) all of such
Pledgor’s respective partnership and membership interests and related rights
described in Schedule II and any other partnership interests, limited liability
company membership interests or other equity interests in any Subsidiary
obtained in the future by such Pledgor, excluding


2



--------------------------------------------------------------------------------




the respective partnership and membership interests of any CFC to the extent the
number of respective partnership and membership interests would exceed 65% of
the shares of the respective partnership and membership interests of such CFC
(collectively, the “Pledged Interests”), (iii) all other property that may be
delivered to and held by the Notes Collateral Agent (or its designee as provided
in Section 2.01(b)) pursuant to the terms hereof, (iv) subject to Section 2.05,
all payments of dividends and distributions, including, without limitation, all
cash, instruments and other property (including, without limitation, any
security entitlements or investment property), from time to time received,
receivable or otherwise paid or distributed, in respect of, or in exchange for
or upon the conversion of the securities and other property referred to in
clauses (i), (ii) or (iii) above, (v) subject to Section 2.05, all rights and
privileges of such Pledgor with respect to the securities (including, without
limitation, any securities entitlements) and other property referred to in
clauses (i), (ii), (iii) and (iv) above, (vi) any and all custodial accounts,
securities accounts or other safekeeping accounts in which any of the foregoing
property (and any property described in the following clauses (vii) and (viii))
may be deposited or held in, and any security entitlements or other rights
relating thereto, (vii) any securities (as defined in the New York Uniform
Commercial Code (the “UCC”)) constituted by any of the foregoing, and (viii) all
proceeds (as defined in the UCC) of any of the foregoing (the items referred to
in clauses (i) through (vii) above being collectively referred to as the
“Collateral”). The Notes Collateral Agent acknowledges that the security
interest in the Collateral granted herein is and shall be subject to the terms
and conditions of the Intercreditor Agreement.
(b)    Upon delivery to the Notes Collateral Agent (or its designee as set forth
below), any stock certificates, notes or other securities now or hereafter
included in the Collateral (the “Pledged Securities”) shall be accompanied by
undated stock powers duly executed in blank or other instruments of transfer
satisfactory to the Notes Collateral Agent, a duly executed Consent, Waiver and
Recognition Agreement substantially in the form of Exhibit A hereto from each of
the companies listed on Schedule II hereto, and by such other instruments and
documents as the Notes Collateral Agent may request. Without limiting Section
2.02(b), (i) all other property comprising part of the Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Pledgor and such other instruments or documents as the Notes Collateral Agent
may request, and (ii) upon the grant of a security interest in partnership
interests, limited liability company membership interests or other equity
interests in any Person now or hereafter included in the Collateral, there shall
be executed and delivered to the Notes Collateral Agent (or its designee as set
forth below) such instruments of consent, waiver, and recognition, from the
issuer and other equity holders thereof (having provisions comparable to the
Consent, Waiver and Recognition Agreement substantially in the form of Exhibit A
hereto) and such other instruments and documents (including Uniform Commercial
Code financing statements duly executed in proper form for filing in such
offices as the Notes Collateral Agent shall require) as the Notes Collateral
Agent may request; provided that in connection with any such partnership or
membership interests or other equity interests in any Person organized under a
jurisdiction other than the United States or a State thereof (x) which is
prohibited by applicable law from executing and delivering such consent, waiver,
and recognition, such consent, waiver, and recognition shall not be required or
(y) which is required by applicable law to make any registration or filing in
connection with or prior to the execution and delivery of such consent, waiver,
and recognition, the applicable Pledgor shall use commercially reasonable
efforts to make such registration or filing and to deliver such consent, waiver,
and recognition. Each delivery of Pledged Securities and each such grant of a
security interest shall be accompanied by a schedule describing the securities,
securities entitlements, investment property and equity interests theretofore
and then being pledged hereunder, which schedule shall be attached hereto as
Schedule I or Schedule II, as applicable, and made a part hereof (provided that
the failure to deliver any such schedule shall not impair the security interest
hereunder of the Notes Collateral Agent in any Pledged Securities or Pledged
Interests). Each schedule so delivered (except to the extent in error) shall
supersede any prior schedules so delivered. So long as the obligations arising
under or in respect of the Bank Credit Agreement are subject to the
Intercreditor Agreement, the Notes Collateral Agent hereby designates the
Collateral Agent to receive and hold any and all certificates, instruments,
stock powers or other items evidencing the Collateral on behalf of the Notes
Collateral Agent subject to, and in accordance with, the terms and provisions of
the Intercreditor Agreement.
Section 2.02.    Deliveries.


3



--------------------------------------------------------------------------------




(a)    Each Pledgor agrees promptly (i) to deliver or cause to be delivered to
the Notes Collateral Agent (or its designee as provided in Section 2.01(b)) any
and all Pledged Securities, and any and all certificates or other instruments or
documents representing Collateral, and any other instruments referred to in
Section 2.01(b)(i) endorsed to the Notes Collateral Agent (or its designee as
provided in Section 2.01(b)) or in blank by an effective endorsement, provided
that in no event shall any Pledgor be required to deliver any certificates or
instruments evidencing Equity Interests of Inactive Subsidiaries unless such
certificates or instruments are required to be delivered to any secured party
under the Pledge Agreement (as defined in the Bank Credit Agreement), or (ii) to
cause the certificate to be registered in the name of the Notes Collateral Agent
(or its designee as provided in Section 2.01(b)), upon original issue or
registration of transfer by the issuer thereof.
(b)    Upon execution and delivery hereof there shall be delivered to the Notes
Collateral Agent a duly executed Consent, Waiver, and Recognition Agreement
substantially in the form of Exhibit A hereto in respect of each Partnership and
LLC.
(c)    With respect to such of the Collateral as constitutes an uncertificated
security, (i) each Pledgor agrees to cause the issuer to register the Notes
Collateral Agent (or its designee as provided in Section 2.01(b)) as the
registered owner thereof, upon original issue or registration of transfer or
(ii) the issuer agrees that it will comply with instructions with respect to
such uncertificated security originated by the Notes Collateral Agent without
further consent of the registered owner.
(d)    With respect to such of the Collateral as constitutes a “security
entitlement” as defined in Article 8 of the UCC, the Pledgor agrees to cause the
securities intermediary to indicate by book entry that such security entitlement
has been credited to a securities account of the Notes Collateral Agent.
(e)    If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any note or other instrument (other than an
instrument which constitutes chattel paper under the UCC), such note or other
instrument shall be immediately pledged hereunder and a security interest
therein hereby granted to the Notes Collateral Agent, and the same shall be duly
endorsed without recourse or warranty in a manner reasonably satisfactory to the
Notes Collateral Agent and delivered to the Notes Collateral Agent (or its
designee as provided in Section 2.01(b)). If at any time any Pledgor’s right or
interest in any of the Collateral becomes an interest in real property, such
Pledgor immediately shall execute, acknowledge and deliver to Notes Collateral
Agent (or its designee as provided in Section 2.01(b)) such further documents as
the Required Holders reasonably deem necessary or advisable to create a first
priority perfected mortgage lien in favor of the Notes Collateral Agent in such
real property interest.
Section 2.03.    Representations; Warranties; Covenants. Each Pledgor hereby
represents, warrants and covenants, to and with the Notes Collateral Agent and
the Noteholders that:
(a)    (i) the Pledged Stock has been delivered to the Notes Collateral Agent
(or its designee) in pledge hereunder, and represents that percentage as set
forth on Schedule I of the issued and outstanding shares of each class of the
capital stock of the issuer with respect thereto; and (ii) a first priority
security interest in the Pledged Interests has been granted to the Notes
Collateral Agent hereunder, and the Pledged Interests represent the interests in
the Partnerships and the LLCs as set forth in Schedule II;
(b)    each Pledgor (i) is and will at all times continue to be the direct
owner, beneficially and of record, of the Collateral indicated on Schedule I and
Schedule II with respect to such Pledgor, (ii) holds the same free and clear of
all Liens, except for the security interest granted in the Collateral hereunder
and other Liens permitted under the Note Agreement, (iii) will make no
assignment, pledge, hypothecation or transfer of or create or suffer to exist
any security interest in or other Lien on, the Collateral, other than pursuant
hereto, and (iv) subject to Section 2.05, will cause any and all Collateral to
be forthwith deposited with the Notes Collateral Agent (or its designee as
provided in Section 2.01(b)) and pledged or otherwise subject to the security
interest created hereunder;


4



--------------------------------------------------------------------------------




(c)    each Pledgor (i) has the power and authority to pledge or grant a
security interest in the Collateral in the manner hereby done or contemplated
and (ii) will defend its title or interest thereto or therein and the Lien of
the Notes Collateral Agent for the ratable benefit of the Noteholders against
any and all other Liens, however arising, of all Persons whomsoever, other than
holders of Liens permitted under the Note Agreement.
(d)    no consent or approval (i) of any Governmental Authority or any
securities exchange or (ii) of any other Person except any such Person whose
consent has been obtained in writing and delivered to the Notes Collateral
Agent, was or is necessary to the validity of the pledge or grant of a security
interest effected hereby;
(e)    (i) when the Pledged Securities, certificates, instruments or other
documents representing or evidencing the Collateral are delivered to the Notes
Collateral Agent (or its designee as provided in Section 2.01(b)) in accordance
with this Agreement, the Notes Collateral Agent will have a valid and perfected
first Lien upon and security interest in such Pledged Securities as security for
the payment and performance of the Obligations; and (ii) when Uniform Commercial
Code Financing Statements in the form of Exhibit B hereto naming the appropriate
Pledgor in accordance with Schedule II as debtor and the Notes Collateral Agent
as secured party are filed in the respective offices as set forth in Schedule
2.03 hereto, the Notes Collateral Agent will have a valid and perfected first
Lien upon and security interest in such Pledged Interests as security for the
payment and performance of the Obligations;
(f)    the pledge and the grant of a security interest effected hereby are
effective to vest in the Notes Collateral Agent, on behalf of itself and the
Noteholders, the rights of the Notes Collateral Agent in the Collateral as set
forth herein.
Section 2.04.    Registration in Nominee Name, Denominations; Further
Assurances.
(a)    The Notes Collateral Agent, on behalf of itself and the Noteholders,
shall have the right (in its sole and absolute discretion) to hold the Pledged
Securities and Pledged Interests in its own name, the name of its nominee or
designee or the name of the applicable Pledgor, endorsed or assigned in blank or
in favor of the Notes Collateral Agent (or its designee as provided in
Section 2.01(b)). Each Pledgor will promptly give to the Notes Collateral Agent
copies of any notices or other communications received by it with respect to
Pledged Securities or Pledged Interests. The Notes Collateral Agent shall at all
times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement (and the surrender of any certificates to the
issuer or any agent thereof for such purpose shall not constitute a release of
the security interest of the Notes Collateral Agent in any such Pledged
Securities represented thereby). If at any time the Pledged Interests are
represented or evidenced by any certificates, the same shall promptly be
delivered to the Notes Collateral Agent (or its designee as provided in Section
2.01(b)) in pledge hereunder together with any instruments of transfer requested
by the Notes Collateral Agent.
(b)    Each Pledgor agrees, at its expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Notes Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the pledge and the
security interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the pledge, and the granting of the security
interest hereunder and the filing of any financing statements or other documents
in connection herewith.
Section 2.05.    Voting Rights; Dividends.
(a)    Unless and until an Event of Default shall have occurred and be
continuing;
(i)    The Pledgors shall be entitled to exercise any and all voting and/or
other consensual rights and powers accruing to them as owners of Pledged
Securities and Pledged Interests for any


5



--------------------------------------------------------------------------------




purpose consistent with the terms of this Agreement, the Note Agreement and the
other Transaction Documents; provided, however, that such action would not
adversely affect the rights inuring to a holder of the Pledged Securities and
Pledged Interests or the rights and remedies of any of the Noteholders or the
Notes Collateral Agent under this Agreement or any other Transaction Document or
the ability of the Noteholders or the Notes Collateral Agent to exercise the
same.
(ii)    Each Pledgor shall be entitled to receive and retain any and all cash
dividends and distributions paid on the Pledged Securities and cash
distributions in respect of the Pledged Interests to the extent and only to the
extent that such cash dividends and cash distributions are permitted by, and
otherwise paid in accordance with, the terms and conditions of the Note
Agreement, the Intercreditor Agreement, the other Transaction Documents and
applicable laws. All noncash dividends and distributions, and all dividends and
distributions (whether in cash or otherwise) in connection with a partial or
total liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other payments, dividends, and distributions made on or in
respect of the Pledged Securities or Pledged Interests, whether paid or payable
in cash or otherwise, whether resulting from a subdivision, combination or
reclassification of the outstanding capital stock of the issuer of any Pledged
Securities or any amendment of any Partnership Document or LLC Document or the
admission or withdrawal of any Partner or Member, or received in exchange for
Pledged Securities or Pledged Interests or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer or Partnership may be a party or
otherwise, shall (except as otherwise provided in the preceding sentence) be and
become part of the Collateral, and, if received by a Pledgor, shall not be
commingled by such Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Notes Collateral Agent and shall be forthwith delivered to the Notes Collateral
Agent (or its designee as provided in Section 2.01(b)) in the same form as so
received (with any necessary endorsement)(any such cash to be applied in
accordance with Section 2.07).
(b)    Upon the occurrence and during the continuation of an Event of Default,
all rights of the Pledgors to exercise the voting and consensual rights and
powers they are entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Notes Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers.
(c)    Upon the occurrence and during the continuation of an Event of Default,
all rights of each Pledgor to dividends and other distributions that such
Pledgor is authorized to receive pursuant to the first sentence of paragraph
(a)(ii) above shall cease, and all such rights shall thereupon become vested in
the Notes Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends and other distributions. All
dividends and other distributions received by any Pledgor contrary to the
provisions of this Section 2.05 shall be held in trust for the benefit of the
Notes Collateral Agent, shall be segregated from other property or funds of such
Pledgor and shall be forthwith delivered to the Notes Collateral Agent or its
designee upon demand in the same form as so received (with any necessary
endorsement) and shall be applied in accordance with the provisions of Section
2.07.
Section 2.06.    Possession, Sale of Collateral, Etc.
(a)    Upon the occurrence and during the continuation of an Event of Default,
the Notes Collateral Agent may sell or cause to be sold, whenever it shall
decide, in one or more sales or parcels, at such prices as it may deem best, and
for cash, on credit or for future delivery, without assumption of any credit
risk, all or any portion of the Collateral, at any broker’s board or at public
or private sale, without demand of performance or notice of intention to sell or
of time or place of sale (except ten (10) days’ written notice to the Pledgor
thereof of the time and place of such sale or other intended disposition of the
Collateral, except any Collateral which is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, which
notice each Pledgor hereby agrees to be commercially reasonable and shall
constitute “reasonably authenticated notification of disposition” within the
meaning of Section 9-611(b) of the UCC), and such other notices as may be
required by applicable statute and cannot be waived), and any Person may be the
purchaser of all or any portion of the Collateral


6



--------------------------------------------------------------------------------




so sold and thereafter hold the same absolutely, free from any claim or right of
whatever kind, including any equity of redemption, of any Pledgor, any such
demand, notice, claim, right or equity being hereby expressly waived and
released. The Notes Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof. At any sale or sales made pursuant to this Agreement, any
Noteholder may bid for or purchase, free from any claim or right of whatever
kind, including any equity of redemption of any Pledgor, any such demand,
notice, claim, right or equity being hereby expressly waived and released, all
or any portion of the Collateral offered for sale, and may make any payment on
account thereof by using any claim for money then due and payable to such
Noteholder by any Pledgor as a credit against the purchase price. At any such
sale, the Collateral, or portion thereof, to be sold may be sold in one lot as
an entirety or in separate parcels, as the Notes Collateral Agent may (in its
sole and absolute discretion) determine. The Notes Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Notes Collateral Agent may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Notes Collateral Agent until the sale price is paid in full by the purchaser or
purchasers thereof, but the Notes Collateral Agent shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. For purposes hereof, (a) a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof, (b)
the Notes Collateral Agent shall be free to carry out such sale pursuant to such
agreement and (c) no Pledgor shall be entitled to the return of the Collateral
or any portion thereof subject thereof, notwithstanding the fact that after the
Notes Collateral Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full. Neither the
Notes Collateral Agent nor any Noteholder shall in any such sale make no
representations or warranties with respect to the Collateral or any part
thereof, and shall not be chargeable with any of the obligations or liabilities
of any Pledgor. As an alternative to exercising the power of sale herein
conferred upon it, the Notes Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose upon the Collateral and to sell the Collateral or
any portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section shall be deemed to
conform to the commercially reasonable standards as provided in Section 9-610(b)
of the UCC as in effect in the State of New York or its equivalent in other
jurisdictions.
(b)    Each Pledgor hereby agrees that it will indemnify and hold the Notes
Collateral Agent and the Noteholders, and their respective officers, directors,
employees, agents, and representatives harmless (each, an “Indemnitee”) from and
against any and all claims with respect to the Collateral asserted both before
and after the taking of actual possession or control of the Collateral by the
Notes Collateral Agent pursuant to this Agreement, or arising out of any act or
omission of any party other than the Notes Collateral Agent prior to such taking
of actual possession or control by the Notes Collateral Agent, or arising out of
any act or omission of such Pledgor, or any agents thereof, before or after the
commencement of such actual possession or control by the Notes Collateral Agent,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or from a breach by such Indemnitee in bad
faith of its obligations under this Agreement, (y) arise from a dispute solely
among Indemnitees (and not as a result of any act or omission by the Pledgors or
their Subsidiaries) other than claims against the Notes Collateral Agent in its
capacity or in fulfilling its role as such or any similar role under or in
connection this Agreement. To the extent not prohibited by applicable law, any
Person seeking to be indemnified under this Section 2.06(b) shall, upon
obtaining knowledge thereof, use commercially reasonable efforts to give prompt
written notice to the applicable Pledgor of the commencement of any action or
proceeding giving rise to such indemnification claim, provided that the failure
to give such notice shall not relieve any Pledgor of any indemnification
obligations hereunder.


7



--------------------------------------------------------------------------------




(c)    In any action hereunder the Notes Collateral Agent shall be entitled to
the appointment, without notice, of a receiver to take possession of all or any
portion of the Collateral and to exercise such powers as the court shall confer
upon such receiver. Notwithstanding the foregoing, upon the occurrence of an
Event of Default, and during the continuation of such Event of Default, the
Notes Collateral Agent shall be entitled to apply, without prior notice to any
Pledgor, any cash or cash items constituting Collateral in the possession of the
Notes Collateral Agent to payment of the Obligations.
Section 2.07.    Application of Proceeds.
(a)    Each Pledgor hereby agrees that it shall upon the occurrence and during
the continuation of an Event of Default, (i) immediately turn over to the Notes
Collateral Agent (or its designee as provided in Section 2.01(b)) any
instruments (with appropriate endorsements) or other items constituting
Collateral not then in the possession of the Notes Collateral Agent (or its
designee as provided in Section 2.01(b)), the possession of which is required
for the perfection of the Notes Collateral Agent’s security interest for its
benefit and the ratable benefit of the Noteholders, all of which shall be held
in trust for the benefit of the Notes Collateral Agent for its benefit and the
ratable benefit of the Noteholders and not commingled prior to its coming into
the Notes Collateral Agent’s (or its designee’s) possession, and (ii) take all
steps necessary to cause all sums, monies, royalties, fees, commissions,
charges, payments, advances, income, profits, and other amounts constituting
proceeds of any Collateral to be deposited directly in an account of the Pledgor
(or any of them) with the Notes Collateral Agent and to cause such sums to be
applied to the satisfaction of the Obligations.
(b)    Subject to the terms of the Intercreditor Agreement, all proceeds from
any collection or sale of the Collateral pursuant hereto, all Collateral
consisting of cash, and all deposits in accounts of any Pledgor with the Notes
Collateral Agent (or its designee as provided in Section 2.01(b)) shall be
applied (i) first, to the payment of the fees and expenses of the Notes
Collateral Agent incurred pursuant to, and any other Obligations payable to the
Notes Collateral Agent under, this Agreement or any other Transaction Document,
including costs and expenses of collection or sale, reimbursement of any
advances, and any other costs or expenses in connection with the exercise of any
rights or remedies hereunder or thereunder (including, without limitation,
reasonable fees and disbursements of counsel), (ii) second, to the payment in
full of the Obligations owed to the Noteholders in respect of the Notes and the
Note Agreement, pro rata as among the Noteholders in accordance with the amounts
of such Obligations owed to them, and (iii) third, to the payment of the
Obligations (other than those referred to above) pro rata as among the
Noteholders in accordance with the amounts of such Obligations owed to them. Any
amounts remaining after such applications shall be remitted to the Pledgors or
as a court of competent jurisdiction may otherwise direct. The Notes Collateral
Agent shall have absolute discretion as to the time of application of any such
proceeds, cash, or balances in accordance with this Agreement.
Section 2.08.    Power of Attorney.
(a)    Each Pledgor does hereby irrevocably make, constitute and appoint the
Notes Collateral Agent or any officer or designee thereof its true and lawful
attorney‑in‑fact with full power in the name of the Notes Collateral Agent, and
of such Pledgor, with power of substitution, to, upon the occurrence and during
the continuation of an Event of Default, receive, open and dispose of all mail
addressed to such Pledgor, to endorse any note, check, draft, money order, or
other evidence of payment relating to the Collateral that may come into the
possession of the Notes Collateral Agent, with full power and right to cause the
mail of such Pledgor to be transferred to the Notes Collateral Agent’s own
offices or otherwise; to communicate with any issuer of Pledged Securities or
any Partnership or LLC; to commence or prosecute any suits, actions or
proceedings to collect or otherwise realize upon any Collateral or enforce any
rights in respect thereof; to settle, compromise, adjust or defend any claims in
respect of any Collateral; to notify any issuer of Pledged Securities or any
Partnership or LLC, or otherwise require them to make payment directly to the
Notes Collateral Agent; to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do any and all other acts necessary or proper to carry out the intent of
this Agreement and each other Transaction Document and the grant, confirmation
and continuation of the security interests hereunder and thereunder. Such power
of attorney is coupled with an interest and is irrevocable, and shall survive
the bankruptcy, insolvency or dissolution of any or all


8



--------------------------------------------------------------------------------




of the Pledgors. Nothing herein contained shall be construed as requiring or
obligating the Notes Collateral Agent or any Noteholder to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Notes Collateral Agent or any other Noteholder, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Notes Collateral Agent and the Noteholders shall
be accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct. The provisions of this Section shall in no event relieve any Pledgor
of any of its obligations hereunder or under the other Transaction Documents
with respect to the Collateral or any part thereof or impose any obligation on
the Notes Collateral Agent to proceed in any particular manner with respect to
the Collateral or any part thereof, or in any way limit the exercise by the
Notes Collateral Agent or any Noteholders of any other or further right that it
may have on the date of this Agreement or hereafter, whether hereunder, under
any other Transaction Document, by law or otherwise. Any sale of Collateral
pursuant to the provisions of this Section shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the UCC or
its equivalent in other jurisdictions.
(b)    Without limiting the preceding paragraph, each Pledgor does hereby
further irrevocably make, constitute and appoint the Notes Collateral Agent or
any officer or designee thereof its true and lawful attorney‑in‑fact with full
power in the name of the Notes Collateral Agent and of such Pledgor, with power
of substitution, (i) to enforce all of such Pledgor’s rights under and pursuant
to all agreements with respect to the Collateral, all for the sole benefit of
itself and the Notes Collateral Agent and the Noteholders, (ii) to enter into
and perform such agreements as may be reasonably necessary in order to carry out
the terms, covenants and conditions of this Agreement that are required to be
observed or performed by such Pledgor, (iii) to execute such other and further
mortgages, pledges and assignments of the Collateral and filings or recordations
in respect thereof as the Notes Collateral Agent may require for the purpose of
protecting, maintaining or enforcing the security interest of the Notes
Collateral Agent hereunder for the ratable benefit of itself and the
Noteholders, (iv) to act as authorized in the following Section hereof, and
(v) to do any and all other things reasonably necessary or proper to carry out
the intention of this Agreement and the grant, confirmation, continuation and
perfection of the security interests hereunder. Such power of attorney is
coupled with an interest and is irrevocable, and shall survive the insolvency,
bankruptcy, or dissolution of any or all of the Pledgors.
Section 2.09.    Financing Statements, Direct Payments, Confirmation . Each
Pledgor hereby authorizes the Notes Collateral Agent to file Uniform Commercial
Code financing statements (and any other filings) required in connection with
the perfection or preservation of the security interest hereunder in respect of
all or any part of the Collateral, and amendments thereto and continuations
thereof with regard to such Collateral, without such Pledgor’s signature, or, in
the alternative, to execute such items on behalf of such Pledgor pursuant to the
powers of attorney granted in the preceding Section. Each Pledgor further
authorizes the Notes Collateral Agent to confirm with any issuer of Pledged
Securities or any Partnership or LLC the amounts payable to such Pledgor with
regard to the Collateral. Each Pledgor hereby further authorizes the Notes
Collateral Agent upon the occurrence and during the continuation of an Event of
Default to notify any issuer of Pledged Securities or any Partnership or LLC
that all sums payable to such Pledgor relating to the Collateral shall be paid
directly to the Notes Collateral Agent.
Section 2.10.    Termination. The security interest granted hereunder shall
terminate when all the Obligations have been fully, finally and indefeasibly
paid and performed and the Facility has been terminated. Thereupon, the Notes
Collateral Agent will, subject to the terms of the Intercreditor Agreement,
return to the Pledgors the Pledged Securities and execute and deliver, at each
Pledgor’s expense, UCC termination statements reasonably requested from time to
time by such Pledgor evidencing the release of the security interest hereunder,
all without recourse to or warranty by the Notes Collateral Agent.
Section 2.11.    Remedies Not Exclusive. The remedies conferred upon or reserved
to the Notes Collateral Agent and the Noteholders in this Article and elsewhere
in this Agreement are intended to be in addition to, and not in limitation of
any other remedy available to the Notes Collateral Agent and the Noteholders.


9



--------------------------------------------------------------------------------




Section 2.12.    Securities Laws, etc. In view of the position of the Pledgors
in relation to the Pledged Securities and Pledged Interests, or because of other
current or future circumstances, issues may arise under the Securities Act of
1933, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statue as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Securities or Pledged Interests permitted
hereunder, the Pledgors understand that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Notes Collateral
Agent if the Notes Collateral Agent were to attempt to dispose of all or any
part of the Pledged Securities or Pledged Interests, and might also limit the
extent to which or the manner in which any subsequent transferee of any Pledged
Securities or Pledged Interests could dispose of the same. Similarly, there may
be other legal restrictions or limitations affecting the Notes Collateral Agent
in any attempt to dispose of all or part of the Pledged Securities or Pledged
Interests under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect. The Pledgors recognize that in light of the
foregoing restrictions and limitations the Notes Collateral Agent may, with
respect to any sale of the Pledged Securities or Pledged Interests, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Securities or Pledged Interests for their own account, for investment, and not
with a view to the distribution or resale thereof. The Pledgors acknowledge and
agree that in light of the foregoing restrictions and limitations, the Notes
Collateral Agent, in its sole and absolute discretion, (a) may proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Pledged Securities or Pledged Interests or part thereof shall
have been filed under the Federal Securities Laws and (b) may approach and
negotiate with a single potential purchaser (including without limitation, any
Partner or Member) to effect such sale. The Pledgors acknowledge and agree that
any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Notes Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Securities or Pledged
Interests at a price that the Notes Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this Section
will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Notes Collateral Agent sells.
Section 2.13.    No Assumption of Liability. The pledge and security interest
hereunder is granted as security only and shall not subject the Notes Collateral
Agent or any Noteholder to, or in any way alter or modify, any obligation or
liability of any Pledgor with respect to or arising out of any of the
Collateral. Each Pledgor shall remain liable to, at its own cost and expense,
duly and punctually observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, including, without limitation, the Partnership
Documents and the LLC Documents, all in accordance with the terms and conditions
thereof, and each Pledgor agrees to indemnify and hold harmless the Notes
Collateral Agent and the Noteholders from and against any and all liability for
such performance.
ARTICLE III.    

MISCELLANEOUS
Section 3.01.    No Discharge. All rights of the Notes Collateral Agent
hereunder, the security interest granted hereunder, and the obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
discharged or in any way diminished by (i) any lack of validity or
enforceability of the Note Agreement, any other Transaction Document (including
this Agreement, the Parent Guaranty or the Subsidiary Guaranty), any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (ii) any change in the time, manner or place
of payment of, or in any other term of, all or any of the Obligations or any
other amendment or waiver of or any consent to any departure from the Note
Agreement, any other Transaction Document or any other agreement or instrument
relating to the foregoing, (iii) any exchange, release or nonperfection of any
other collateral, or any release or amendment or waiver of or consent to or
departure from any guarantee, for all or any of the Obligations, (iv) any
exercise or nonexercise by the Notes Collateral Agent or any Noteholder of any
right, remedy, power or


10



--------------------------------------------------------------------------------




privilege under or in respect of this Agreement, any other Transaction Document
or applicable law, including, without limitation, any failure by the Notes
Collateral Agent or any Noteholder to setoff or release in whole or in part any
balance of any deposit account or credit on its books in favor of any Credit
Party or any waiver, consent, extension, indulgence or other action or inaction
in respect of any thereof, or (v) any other act or thing or omission or delay to
do any other act or thing which may or might in any manner or to any extent vary
the risk of any Credit Party or would otherwise, but for this specific provision
to the contrary, operate as a discharge of or exonerate any Pledgor as a matter
of law.
Section 3.02.    Amendment; Waiver. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Pledgor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Notes Collateral Agent with the written consent of the Required Holders Any such
waiver, consent or approval shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on any Pledgor in any
case shall entitle any Pledgor to any other or further notice or demand in the
same, similar or other circumstances. No waiver by the Notes Collateral Agent of
any breach or default of or by any Pledgor under this Agreement shall be deemed
a waiver of any other previous breach or default or any thereafter occurring.
Section 3.03.    Survival; Severability.
(a)    All covenants, agreements, representations and warranties made by the
Pledgors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other
Transaction Document shall be considered to have been relied upon by the Notes
Collateral Agent and the Noteholders and shall survive the making by the Issuer
of the Notes, and the execution and delivery of any Notes to the Noteholders,
regardless of any investigation made by the Noteholders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Note or any other fee or amount payable under this
Agreement or any other Transaction Document is outstanding and unpaid and as
long as the Facility has not been terminated.
(b)    Any provision of this Agreement that is illegal, invalid or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such illegality, invalidity or unenforceability without invalidating the
remaining provisions hereof or affecting the legality, validity or
enforceability of such provisions in any other jurisdiction. The parties hereto
agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.
Section 3.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Pledgor, or the Notes Collateral Agent that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns. No Pledgor may assign or transfer any of its rights or
obligations hereunder or any interest herein or in the Collateral except as
expressly contemplated by this Agreement or the other Transaction Documents (and
any such attempted assignment shall be void).
Section 3.05.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
Section 3.06.    Headings. The Article and Section headings in this Agreement
are for convenience only and shall not affect the construction hereof.


11



--------------------------------------------------------------------------------




Section 3.07.    Notices. Notices, consents and other communications provided
for herein shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Paragraph 13I of the Note Agreement. Communications and
notices to the Notes Collateral Agent shall be given to it at its address at 4
New York Plaza, 15th Floor, New York, New York 10004, Attn: Institutional Trust
Services, Fax No. 212-623-6166, or to such other address as shall have been
designated by notice duly given hereunder. Communications and notices to any
Pledgor shall be given to it at its address set forth in Schedule 3.07 hereto,
or to such other address as shall have been designated by notice duly given
hereunder.
Section 3.08.    Reimbursement of the Notes Collateral Agent.
(a)    The Pledgors jointly and severally agree to pay upon demand to the Notes
Collateral Agent the amount of any and all reasonable and documented expenses,
including the reasonable and documented fees and expenses of its counsel and of
any experts or agents, that the Notes Collateral Agent may incur in connection
with (i) the administration of this Agreement and the other Transaction
Documents, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of the Notes Collateral Agent hereunder, or
(iv) the failure by any Pledgor to perform or observe any of the provisions
hereof. If the Pledgors shall fail to do any act or thing that they have
covenanted to do hereunder or any representation or warranty of the Pledgors
hereunder shall be breached, the Notes Collateral Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach and
there shall be added to the Obligations the cost or expense incurred by the
Notes Collateral Agent in so doing.
(b)    Any amounts payable as provided hereunder shall be additional Obligations
secured hereby. The provisions of this Section shall remain operative and in
full force and effect regardless of the termination of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Transaction Document or any investigation made by or
on behalf of the Notes Collateral Agent or any Noteholder. All amounts due under
this Section shall be payable on written demand therefor and shall bear interest
at the default rate (as provided in the Note Agreement and the Notes).
Section 3.09.    Counterparts; Additional Pledgors.
(a)    This Agreement may be executed in separate counterparts (delivery of any
executed counterpart by facsimile transmission or electronic mail having the
same effect as manual delivery thereof), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
Agreement.
(b)    Upon execution and delivery after the date hereof by the Notes Collateral
Agent and a Subsidiary of the Parent of an instrument in the form of Exhibit C
hereto, such Subsidiary shall become a Pledgor hereunder with the same force and
effect as if originally named as a Pledgor herein. The execution and delivery of
such instrument shall not require the consent of any Pledgor hereunder. The
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of, or the failure to add, any new Pledgor
as a party hereto, in each case whether or not required under the Note
Agreement.
Section 3.10.    Entire Agreement; Jurisdiction; Consent to Service of Process.
(a)    Except as expressly herein provided, this Agreement and the other
Transaction Documents constitute the entire agreement among the parties relating
to the subject matter hereof. Any previous agreement among the parties with
respect to the transactions contemplated hereunder is superseded by this
Agreement and the other Transaction Documents. Except as expressly provided
herein or in the other Transaction Documents, nothing in this Agreement or in
any other Transaction Document, expressed or implied, is intended to confer upon
any party, other than the parties hereto, any rights, remedies, obligations or
liabilities under or by reason of this Agreement or such other Transaction
Documents.


12



--------------------------------------------------------------------------------




(b)    Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Notes Collateral Agent or any Noteholder may otherwise
have to bring any action or proceeding relating to this Agreement against any
Pledgor or its properties in the courts of any jurisdiction.
(c)    Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 3.07. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 3.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
EACH OF THE PLEDGORS WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE NOTES COLLATERAL
AGENT OR ANY NOTEHOLDER IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.




13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives as of the
day and year first above written.


JPMORGAN CHASE BANK, N.A.
as Notes Collateral Agent
 
By: __________________________
   Name
 
Title
 



    


14



--------------------------------------------------------------------------------





DREW INDUSTRIES INCORPORATED




By: _______________________________
Name: David M. Smith
Title: Chief Financial Officer




LIPPERT COMPONENTS, INC.




By: _______________________________
Name: David M. Smith
Title: Chief Financial Officer




LIPPERT COMPONENTS MANUFACTURING, INC.
LIPPERT COMPONENTS INTERNATIONAL SALES, INC.
ZIEMAN MANUFACTURING COMPANY
KINRO TEXAS, INC.
INNOVATIVE DESIGN SOLUTIONS, INC.
DSI ACQUISITION CORP.




By: _______________________________
Name: David M. Smith
Title: Chief Financial Officer




KM REALTY, LLC
KM REALTY II, LLC




By: _______________________________
Name: David M. Smith
Title: Chief Financial Officer




LCM REALTY, LLC
LCM REALTY II, LLC
LCM REALTY III, LLC
LCM REALTY IV, LLC
LCM REALTY V, LLC
LCM REALTY VI, LLC
LCM REALTY VII, LLC
LCM REALTY VIII, LLC
LCM REALTY IX, LLC




By: _______________________________
Name: David M. Smith
Title: Chief Financial Officer


15

